Citation Nr: 1823757	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-37 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown Jr., Attorney


WITNESSES AT HEARING ON APPEAL


The Veteran and his brother


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran presented testimony before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2014 and December 2014 VA examination reports indicate that the Veteran's service-connected disabilities impact his ability to work and perform occupational tasks.  The functional impact of his foot disabilities is "limited walking due to pain," and his migraine headache disability renders him "unable to focus on work" and "disturbs his train of thought."  As the Veteran does not currently meet the criteria for a schedular TDIU, referral to the Director of Compensation Service is necessary to determine if a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to include his January 23, 2017 hospitalization at the Oklahoma City VA Medical Center.  See Board Hearing Transcript at 16. 
2. Then refer the issue of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service for consideration.

Attention is invited to the Veteran's testimony as to his work history (see Board Hearing Tr. at 21-22), and the July 2014 and December 2014 VA examination reports noting that the Veteran's service-connected foot disability results in "limited walking due to pain" and his migraine headache disability renders him "unable to focus on work" and "disturbs his train of thought."  

3. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

